Appellant very frankly admits that his offer to bribe the officer was equivalent to an admission of guilt of the offense for which he had been arrested and would be admissible against him if he had not been under arrest when the incident occurred, but he very persuasively argues that from the circumstances under which the offer was made it appears lacking in that spontaneity necessary to characterize it as res gestae. We have again examined the record upon the point thus made but do not perceive the error in our former holding.
The motion for rehearing is overruled.
Overruled.